DETAILED ACTION
	This action is in response to the Applicant’s reply filed on August 28, 2021. Claims 1-18 are pending and addressed below.

Response to Amendment
In response to the Applicant’s amendments to claim 12 to provided further clarity to the claim, the rejection of claim 12 under 35 USC 112(b) has been withdrawn.  
Claims 1 and 12-13 have been amended. Claims 19-27 have been cancelled. Claims 28 and 29 are newly added. Claims 1-18 and 28-29 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed August 28, 2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103. 

Information Disclosure Statement
The information disclosure statement filed August 28, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 10-14, 17-18 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, et al., US2015/0211304 (hereinafter Thomas) in view of Zhang, WO 2018/222436 A1 (hereafter Zhang).
Claim 1: Thomas discloses a reamer (hole opener subassembly 200) for reaming an underground passage during a drill string (drill string 108) pullback operation of a horizontal directional drill  (horizontal drilling machine 101) (par [0003]), the reamer comprising: 
a shaft portion (sub shaft 202) defining a central axis (see Fig 2) and having a first end configured for attachment with a drill string (hole opener 119 us attached to drill string 108, Fig 1, par [0026]) of the horizontal directional drill (101) (Fig 1, par [0026]); 
a plurality of vanes (plates 212) extending radially from an outer periphery (outer periphery 206) of the shaft portion (202), each of the plurality of vanes (212) defining an outer peripheral tooth base surface (fastening wings 214) (see Fig 5); and 
on each of the plurality of vanes (212), a plurality of cutter teeth (blade 210) individually and removably secured along the outer peripheral tooth base surface thereof (blades 210 are coupled to plates 212 using fasteners extending though apertures in fastening wings 214 and blades 210, Fig 7, par [0027]) wherein each one of the plurality of cutter teeth (210) includes a body (body of blade 210) and a polycrystalline diamond compact (PDC) insert manufactured separately from the body and joined therewith (blade 210 includes cutouts 602, cutouts 610 receive polycrystalline diamond compact (PDC), par [0030]); 
wherein each cutter tooth (blade 210) of the plurality of cutter teeth (blades 210) is coupled to the respective one of the plurality of vanes (wings 214) by a removable fastener extending at least partially through the cutter tooth (210) and at least partially through the one of the plurality of vanes (214) (blades 210 are coupled to plates 212 using fasteners extending though apertures in fastening wings 214 and blades 210, Fig 7, par [0027]).
Thomas fails to disclose the plurality of cutter teeth individually removable and secured along the outer peripheral tooth base surface thereof at different axial positions with respect to the central axis. 
Zhang discloses a cutting tool with vanes (blades 814, arms, 1064) with a plurality of cuter teeth (face plate segments 858-1, 858-2, 858-3, 858-4, 1036-1, 1036-2) individually and removably coupled to the vane (814). The cutter teeth (858-1, 858-2, 858-3, 858-4) are secured at different axial positions along the outer surface of the vanes with respect to the longitudinal axis (814) (see Fig 9, 11, pg 15, ln 14-33, 30-37
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of cutter teeth as disclosed by Thomas to be secured along the outer peripheral tool base surface located at different axial positions with respect to the central axis as disclosed by Zhang, as this modification would have allowed for the relief of residual thermal or other mechanical stress in the faceplate and well as allowing for replacement or repair of individual  cutter teeth due to differences in amounts of erosion or wear (Zhang, Fig 9, ln 27-33). Further, Zhang discloses the use of a plurality of cutter teeth (plurality of segments) for use with an undereamer (Zhang, Fig 11, pg 15, ln 30-35).
Claim 2: Thomas, as modified by Zhang, discloses the plurality of vanes (Thomas, fastening wings 812) are monolithic extensions of the shaft portion (Thomas, second axial portion 806 of sub shaft 802) (Thomas, axial slots 814 and fastening wings 812 are formed of a single portion with axial portion 806, see Fig 8-9).
Claim 3: Thomas, as modified by Zhang,  discloses each one of the plurality of vanes (Thomas, plates 212) is individually removable from the shaft portion (Thomas, 202) by a plurality of fasteners (fasteners are shown through plater 212 into outer surface 206 of sub shaft 202, see Fig 6).
Claim 4: Thomas, as modified by Zhang,  discloses each of the plurality of cutter teeth (Thomas, blade 210, Zhang, segments 858) includes a plurality of separate PDC inserts (Thomas, blade 210 includes cutouts 602, cutouts 610 receive polycrystalline diamond compact (PDC), par [0030], Zhang, Fig 9, 11);
Claim 5: Thomas, as modified by Zhang, discloses each of the plurality of cutter teeth (Thomas, blade 210) includes a first mounting surface (Thomas, pocket 216) configured to engage the outer peripheral tooth base surface (Thomas, wings 214), and a second mounting surface (Thomas, a pocket 216 is located on both sides of the blade 210) configured to engage an additional tooth support surface (Thomas, wing 214) on one of the plurality of vanes (Thomas, each blade 210 is supported by a wing 214 located on each side of the blade 210, see Fig 2).
Claim 10: Thomas, as modified by Zhang,  discloses the fasteners extend radially through respective apertures in the plurality of cutter teeth (Thomas, 210) to penetrate the first mounting surface 216) thereof (Thomas, blades 210 are coupled to plates 212 using fasteners extending though apertures in fastening wings 214 and blades 210, Fig 7, par [0027]).
Claim 11: Thomas, as modified by Zhang, discloses a reamer kit comprising: the reamer of claim 1 (200); and 
a second plurality of cutter teeth (Thomas, replacement blades 210, step 1006) for replacing the plurality of cutter teeth (Thomas, blades 210) (Thomas, Fig 10, par [0036]) and converting the reamer (Thomas, 200) to an alternate cutting diameter (Thomas, blades 210 are sized in various radial dimensions to accommodate different desired hole sizes, par [0027]).
Thomas, as modified by Zhang, is silent as to using the second plurality of cutter teeth for converting the reamer to an alternate cutting diameter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the second plurality of cutter teeth for converting the reamer to an alternate cutting diameter as Thomas discloses that the cutter teeth come in various radial dimensions to accommodate different hole sizes and selecting a given second plurality of cutter teeth based on the required hole size would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 12: Thomas, as modified by Zhang, discloses a reamer kit comprising: the reamer of claim 1 (200); 
wherein the plurality of cutter teeth (Thomas, blades 210, Zhang, face plate segments 858-1, 858-2, 858-3, 858-4) are a first plurality of cutter teeth and each exhibits a cutter tooth body rake angle (each of the first plurality of cutter teeth necessarily has a cutter tooth body rake angle) ; and 
a second plurality of cutter teeth (Thomas, replacement blades 210, step 1006, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4 allow for replacement) for replacing the first plurality of cutter teeth (Thomas, blades 210, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4) (Fig 10, par [0036]) and converting the reamer (200) to different cutting configuration (blades 210 are sized in various radial dimensions to accommodate different desired hole sizes, par [0027], blade 814 with a plurality of faceplates may allow for one of more of the faceplates 858 to be changed, allowing the blade 814 and/or associated bit to be customized to the material to be degraded, pg 15, ln 4-10
Thomas, as modified by Zhang, is silent as to converting the reamer by providing each of the second plurality of cutter teeth with a cutter tooth body rake angle different from the cutter tooth body rake angle of the first plurality of cutter teeth.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the second plurality of cutter teeth for converting the second plurality of cutter teeth with a cutter tooth body rake angle different from the cutter tooth body rake angle of the first plurality of cutter teeth, as Thomas discloses that the cutter teeth come in various radial dimensions to accommodate different hole sizes and one of ordinary skill would understand that rake angle(s), cutter tip material, and cutter insert arrangement are all features of cutter teeth which can be varied.  Therefore selecting a given second plurality of cutter teeth based with a different cutter configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. Further, Zhang discloses faceplates may have different geometry based on the type of cutting element the faceplate protect (Zhang, pg 15, ln 4-7).
Claim 13: Thomas discloses a reamer (hole opener subassembly 200) for reaming an underground passage during a drill string (drill string 108) pullback operation of a horizontal directional drill  (horizontal drilling machine 101) (par [0003]), the reamer comprising: 
a shaft portion (sub shaft 202) defining a central axis (see Fig 2) and having a first end configured for attachment with a drill string (hole opener 119 us attached to drill string 108, Fig 1, par [0026]) of the horizontal directional drill (101) (Fig 1, par [0026]); 
a plurality of vanes (plates 212) extending radially from an outer periphery (outer periphery 206) of the shaft portion (202), each of the plurality of vanes (212) defining an outer peripheral tooth base surface (fastening wings 214) (see Fig 5); and 
on each of the plurality of vanes (212), a plurality of cutter teeth (blade 210) individually and removably secured along the outer peripheral tooth base surface thereof (blades 210 are coupled to plates 212 using fasteners extending though apertures in fastening wings 214 and blades 210, Fig 7, par [0027]), 
wherein each cutter tooth (blade 210) of the plurality of cutter teeth (210) has a first mounting surface (pocket 216) configured to engage the outer peripheral tooth base surface (wings 214), and has a 216 is located on both sides of the blade 210) configured to engage an additional tooth support surface (wing 214) adjacent the outer peripheral tooth base surface (each blade 210 is supported by a wing 214 located on each side of the blade 210, see Fig 2); and 
wherein each cutter tooth (blade 210) of the plurality of cutter teeth (210) is coupled to the respective one of the plurality of vanes (212) by a removable fastener extending at least partially through the cutter tooth (210) and at least partially through the vane (blades 210 are coupled to plates 212 using fasteners extending though apertures in fastening wings 214 and blades 210, Fig 7, par [0027]).
Thomas fails to disclose the plurality of cutter teeth individually removable and secured along the outer peripheral tooth base surface thereof at different axial positions with respect to the central axis. 
Zhang discloses a cutting tool with vanes (blades 814, arms, 1064) with a plurality of cuter teeth (face plate segments 858-1, 858-2, 858-3, 858-4, 1036-1, 1036-2) individually and removably coupled to the vane (814). The cutter teeth (858-1, 858-2, 858-3, 858-4) are secured at different axial positions along the outer surface of the vanes with respect to the longitudinal axis (814) (see Fig 9, 11, pg 15, ln 14-33, 30-37). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of cutter teeth as disclosed by Thomas to be secured along the outer peripheral tool base surface located at different axial positions with respect to the central axis as disclosed by Zhang, as this modification would have allowed for the relief of residual thermal or other mechanical stress in the faceplate and well as allowing for replacement or repair of individual  cutter teeth due to differences in amounts of erosion or wear (Zhang, Fig 9, ln 27-33). Further, Zhang discloses the use of a plurality of cutter teeth (plurality of segments) for use with an undereamer (Zhang, Fig 11, pg 15, ln 30-35).
Claim 14: Thomas, as modified by Zhang, discloses wherein each of the plurality of vanes (plates 212) has an angled front surface in a pullback direction (Thomas, wings 214 are angled on both ends of the plates 212, see Fig 6), at least some of the plurality of cutter teeth being positioned on the angled front surface (Thomas, blades 210 are positioned on the wings 214 such that the PDC located in cutouts 602 are located on the angled front surface of 214, see Fig 6
Claim 17: Thomas, as modified by Zhang, discloses the plurality of cutter teeth include at least two different types of cutter teeth that vary in one or both of: directional arrangement (Thomas, blades 210 includes cutouts 602 for PDC compacts in different directional arrangements, see Figures 3, 5) and material of a cutting insert therein.
Claim 18: Thomas, as modified by Zhang, discloses each cutter tooth (blade 210) of the plurality of cutter teeth includes two to six inserts of polycrystalline diamond compact (PDC) material (Thomas, blade 210 includes cutouts 602, cutouts 610 receive polycrystalline diamond compact (PDC), par [0030]).
Claim 28: Thomas, as modified by Zhang, discloses a reamer kit (200) comprising: the reamer of claim 1, 
wherein the plurality of cutter teeth segments are a first plurality of cutter teeth (Thomas, blades 210, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4) and each exhibits a PDC cutter tip material by way of the PDC insert (Thomas, cutouts 602 receive cutting bits formed of PDC, Zhang, pre-formed, hardened elements that replace hardfacing applied to one or more areas of the blade surface, pg 15, ln 4-15); and 
a second plurality of cutter teeth (Thomas, replacement blades 210, step 1006, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4 allow for replacement) for replacing the first plurality of cutter teeth (Thomas, blades 210, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4) (Fig 10, par [0036]) and converting the reamer (Thomas, 200) to different cutting configuration (blades 210 are sized in various radial dimensions to accommodate different desired hole sizes, par [0027], blade 814 with a plurality of faceplates may allow for one of more of the faceplates 858 to be changed, allowing the blade 814 and/or associated bit to be customized to the material to be degraded, pg 15, ln 4-10).
Thomas, as modified by Zhang, is silent as to providing each of the second plurality of cutter teeth with a cutter tip material other than PDC.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide each of the second plurality of cutter teeth with a cutter tip material other than PDC, as Zhang discloses that the segment material may include a ceramic, carbide, diamond, or ultrahard material that is different than a ceramic, carbide, metal, metal alloy, or other material of the bit body or blade 314 (Zhang, pg 4, ln 15-18) and that preformed wear resistant inserts may include the same pg 15, ln 16-21)and one of ordinary skill would understand that rake angle(s), cutter tip material, and cutter insert arrangement are all features of cutter teeth which can be varied.  Therefore selecting a given second plurality of cutter teeth based with a different cutter configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. Further, Zhang discloses faceplates may have different geometry based on the type of cutting element the faceplate protect (Zhang, pg 15, ln 4-7).
Claim 29:  Thomas, as modified by Zhang, discloses a reamer kit (200) comprising: the reamer of claim 1, 
wherein the plurality of cutter teeth segments are a first plurality of cutter teeth (Thomas, blades 210, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4) and the PDC insert of each is provided alone or with at least one additional PDC insert on the body to provide a PDC insert arrangement defined by the number and positioning of the PDC insert(s) on the body (Thomas, cutouts 602 receive cutting bits formed of PDC, Zhang, each segment 858 includes one or more cutting elements 840, pg 14, ln 22-26); and 
a second plurality of cutter teeth (Thomas, replacement blades 210, step 1006, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4 allow for replacement) for replacing the first plurality of cutter teeth (Thomas, blades 210, Zhang, separate faceplates 858-1, 858-2, 858-3, 858-4) (Fig 10, par [0036]) and converting the reamer (Thomas, 200) by providing each of the second plurality of cutter teeth (segments 858) with a body supporting one or more PDC inserts (Zhang, each segment 858 includes one or more cutting elements 840, pg 14, ln 22-26) to different cutting configuration (blades 210 are sized in various radial dimensions to accommodate different desired hole sizes, par [0027], blade 814 with a plurality of faceplates may allow for one of more of the faceplates 858 to be changed, allowing the blade 814 and/or associated bit to be customized to the material to be degraded, pg 15, ln 4-10).
Thomas, as modified by Zhang, is silent as to converting the reamer by providing each of the second plurality of cutter teeth with a body supporting one or more PDC inserts providing a PDC insert arrangement that differs from the PDC insert arrangement of the first plurality of cutter teeth in number and/or positioning of the PDC insert(s) on the bodies of the second plurality of cutter teeth.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the PDC insert arrangement of the second plurality of cutter teeth to differ from the PDC insert arrangement of the first plurality of cutter teeth in number and/or positioning of the PDC insert(s) on the bodies of the second plurality of cutter teeth Thomas, as modified by Zhang discloses  a variety of faceplate segments to allow a single bit or blade design to be modular and customized to the material to be degraded (Zhang, pg 15, ln 4-15) and one of ordinary skill would understand that number and arrangement of PDC inserts are features of cutter teeth which can be varied.  Therefore selecting a given second plurality of cutter teeth based with a different cutter configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 

Allowable Subject Matter
Claims 6-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-5, 10-14, 17-18, and 28-29 are rejected. Claims 6-9 and 15-16 are objected to. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676